     Case 3:17-cv-00728-D Document 110 Filed 07/08/19              Page 1 of 10 PageID 9835


                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

THOMAS BUCHANAN, on behalf of
Himself and all others similarly situated,                   Case No. 17-CV-0728

         Plaintiff,
v.

SIRIUS XM RADIO INC.,

      Defendant.
________________________________/


                DECLARATION OF ANYA VERKHOVSKAYA REGARDING
                    IMPLEMENTATION OF INDIVIDUAL NOTICE

I, Anya Verkhovskaya, declare pursuant to 28 U.S.C. § 1746 as follows:

1.       I provide this declaration to confirm the emailing and postal mailing of the individual

notices in connection with the settlement related to the above-captioned action (the “Settlement”)

as directed by the May 6, 2019, Order Approving Issuance of Notice (the “Order”).

2.       I am the President of Class Experts Group, LLC (“CEG”). CEG is a provider of litigation

support services with primary focus on data management and analysis, particularly in the area of

Telephone Consumer Protection Act (TCPA) class administration and consumer class action

litigation support services. Pursuant to the Order, Class Counsel were authorized to retain CEG to

provide settlement administrator services in the above-captioned action.

3.       I have personal knowledge of the matters set forth herein. I am over the age of 21 and if

called to testify to the matters stated herein, would and could do so competently.

INTRODUCTION AND BACKGROUND

4.       On May 6, 2019, the Court entered the Order approving the proposed Notice Plan,

including the various forms of notice in the Settlement, and preliminarily certifying a Settlement



                                                                                       Page 1 of 4
     Case 3:17-cv-00728-D Document 110 Filed 07/08/19                         Page 2 of 10 PageID 9836


Class defined as below:

          All natural persons in the United States who, from October 16, 2013 to
          April 26, 2019: (a) received more than one telephone solicitation call in a 12-month
          period made by or on behalf of Sirius XM more than 31 days after registering the
          landline, wireless, cell or mobile telephone number on which they received those
          calls with the National Do-Not-Call Registry, or (b) received one or more calls after
          registering the landline, wireless, cell, or mobile telephone number on which they
          received the calls with Sirius XM’s internal Do-Not-Call list.

          Excluded from the class definition are: (a) natural persons who were or had been
          paid subscribers to Sirius XM’s service at the time of the first call; (b) natural
          persons who were members of the class settled in Hooker v. Sirius XM Radio Inc.,
          Civil Action No. 4:13-cv-00003 (E.D. Va. 2013), who did not exclude themselves
          from that class, and who did not receive more than one telephone solicitation call
          after July 5, 2016; and (c) any employees, officers, directors of Sirius XM, and
          attorneys appearing in this case, and any judge assigned to hear this case as well as
          their immediate family and staff.

5.        After the Court’s preliminary approval of the Settlement, CEG began to implement and

coordinate the Notice Program.1

INDIVIDUAL NOTICE EMAILING

6.        On or about May 26, 2019, CEG received the class data from Sirius XM Radio Inc., as

forwarded by class counsel. The class data contained 14,796,913 total, unique records (the “Class

Data”).

7.        CEG coordinated a reverse-append process on the Class Data to append up to five

additional email addresses per record and prepared the resulting file as the Email Notice list. The

final Email Notice list contained 41,304,109 unique email addresses.

8.        On June 6, 2019, CEG began to disseminate the 41,304,109 Email Notices to the potential

Settlement Class members for whom a validated2 email address was available. As of the date of

1
  In addition, on May 9, 2019, CEG caused the notice required by the Class Action Fairness Act of 2005 (CAFA) to
be delivered via the United States Postal Service (USPS) to the Attorney General of the United States and each of its
states and territories.
2
 Email validation process includes the following email hygiene: removal of email addresses that are no longer in use;
email addresses that are not in existence (have typos in the addresses); and fake email addresses.



                                                                                                        Page 2 of 4
     Case 3:17-cv-00728-D Document 110 Filed 07/08/19               Page 3 of 10 PageID 9837


this declaration, there were 1,029,720 records for which no Email Notice had been delivered.

9.        Each Email Notice was transmitted with a unique tracking code. If the receiving email

server could not deliver the message, a “bounce code” was returned along with the tracking code.

10.       For each record with a tracking code showing that no Email Notice was deliverable, and

where a validated email address was available, at least two additional attempts were made to

deliver an Email Notice to that individual.

11.       A true and correct copy of the Email Notice is attached hereto as Exhibit A.

12.       The   Email     Notice   included    an    embedded     link   to   the   case     website,

SiriusXMdncTCPAsettlement.com. By clicking the link, recipients are able to easily access the

Long Form Notice, Notificación en español, the Class Action Complaint, Settlement Agreement,

Preliminary Approval Order, and Frequently Asked Questions (FAQs) and answers thereto. Also

included at the case website is an online claim filing option.

13.       At the time of this declaration, there were 1,029,720 records for which no Email Notice

had been delivered.

INDIVIDUAL NOTICE POSTAL MAILING

14.       Beginning on June 6, 2019, CEG coordinated and caused the mailing of the Postcard Notice

to be mailed via First-Class Mail, postage prepaid, to 981,167 records without a delivered Email

Notice.

15.       Prior to the mailing, all mailing addresses were checked against the National Change of

Address (NCOALink) database maintained by the United States Postal Service (USPS).

16.       In addition, the addresses were certified via the Coding Accuracy Support System (CASS)

to ensure the quality of the zip code, and verified through Delivery Point Validation (DPV) to

verify the accuracy of the addresses. This process is an industry standard.




                                                                                           Page 3 of 4
 Case 3:17-cv-00728-D Document 110 Filed 07/08/19                  Page 4 of 10 PageID 9838


17.    A true and correct copy of the Postcard Notice is attached hereto as Exhibit B.

18.    The Postcard Notice included the return address of the post office box maintained for the

purpose of receiving undeliverable Postcard Notices in connection with this Settlement. All

undeliverable mail was processed through this post office box.

19.    The handling of undeliverable Postcard Notices is still in process at this time; this consists

of receiving and processing the undeliverable Postcard Notices, researching any updated addresses

via LexisNexis and/or TransUnion, and re-mailing Postcard Notices, via First-Class Mail, postage

prepaid, where updated addresses can be identified.

20.    Once the process of handling the undeliverable Postcard Notices is completed, updated

statistics concerning the mailing will be provided via a supplemental declaration.

21.    A declaration concerning media notice, establishment and maintenance of the Settlement

website, and the telephone assistance program will be filed on or before October 8, 2019, as

directed by the Order.

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED at Milwaukee, Wisconsin this 8th day of July 2019.



_________________________

Anya Verkhovskaya




                                                                                          Page 4 of 4
Case 3:17-cv-00728-D Document 110 Filed 07/08/19   Page 5 of 10 PageID 9839




               EXHIBIT A
         Case 3:17-cv-00728-D Document 110 Filed 07/08/19                  Page 6 of 10 PageID 9840
SUBJECT: Class Action Notice in Buchanan v. Sirius XM

  Dear [NAME]:
  FILE A CLAIM
  YOUR CLAIM #[ALPHANUMERIC]

  A federal court authorized this notice. You are not being sued. Records show that you may be entitled to
  money from a class action settlement. A Settlement has been reached in a class action lawsuit claiming
  that Sirius XM made telephone calls to persons registered on the National Do Not Call Registry or Sirius
  XM’s Internal Do Not Call Registry. Sirius XM denies any wrongdoing of any kind and the Court has not
  decided who is right. The Settlement gives Class Members the choice to receive either 3 months of Free
  Service or a cash payment.


  Si desea recibir esta notificación en español, visite nuestra página web o llámenos.

  Who’s Included? The Settlement Class includes all persons in the U.S. who from October 16, 2013
  through April 26, 2019 received a solicitation call by or on behalf of Sirius XM (a) at least twice within a
  12-month period after their landline or wireless telephone number was registered more than 31 days on
  the National Do-Not-Call Registry, or (b) after their landline or wireless telephone number was registered
  on Sirius XM’s internal Do-Not-Call list.


  Settlement Terms. Sirius XM will provide (a) 3 months of free access to Sirius XM’s All Access
  Subscription package (Free Service), which provides access to all of Sirius XM’s available channels,
  currently consisting of over 150 channels plus streaming Sirius XM; or (b) a Settlement Fund of $25
  million, which will be distributed to Class Members who submit valid claim forms, and used for attorneys’
  fees and expenses, service awards, and settlement administration. Each Class Member can choose
  either Free Service or a cash payment, but you cannot choose both. If you do nothing, you will get
  nothing and release your claims against Sirius XM.

               How Do I Get Free Service?                                How Do I Get a Payment?

                               To choose either option, you must complete a claim
                              form at SiriusXMdncTCPAsettlement.com or mail it to:
                       Sirius XM DNC Settlement, P.O. Box 374, Claysburg, PA 16625


  Find the required ESN by tuning to "0" on your            Class Counsel estimates that the cash payment
                                                            will be approximately $12. How much each Class
  Sirius XM radio. Class Counsel estimates the              Member receives depends on how many people
  current retail value of Free Service at                   make valid claims.
  approximately $81.
      Case 3:17-cv-00728-D Document 110 Filed 07/08/19                        Page 7 of 10 PageID 9841
Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself
by 10/8/2019. If you exclude yourself, you get no Free Service and no cash payment from the Settlement.
You may object to the Settlement by 10/8/2019. The information available on the Settlement
website SiriusXMdncTCPAsettlement.com explains how to exclude yourself or object, and provides
further information on the Settlement, including the Class definition. The Court will hold a Hearing
on 11/7/2019 to consider whether to approve the Settlement, a request for attorneys’ fees of up to twenty
percent (20%) of the Settlement’s total value and a service payment of up to $10,000 to the Class
Representative. You may appear at the hearing, either yourself or through an attorney hired by you, but
you do not have to appear at the hearing. For complete terms of the Settlement,
visit SiriusXMdncTCPAsettlement.com




FILE A CLAIM
YOUR CLAIM #[ALPHANUMERIC]




                                             Our mailing address is:
                           Sirius XM DNC Settlement, P.O. BOX 374, Claysburg, PA 16625
                                        You can unsubscribe from this list.
                                            Do not reply to this email.
Case 3:17-cv-00728-D Document 110 Filed 07/08/19   Page 8 of 10 PageID 9842




                EXHIBIT B
ase 3:17-cv-00728-D Document 110 Filed 07/08/19                                                                  Page 9 of 10 PageID 98
    A federal
 A federal       court
             court        authorized
                      authorized     this this  notice.
                                           notice.
                                                                             Returned
                                                                       Returned   mail: mail:                                  PRESORTED
                                                                                                                                         PRESORTED

                                                                       SiriusSirius XM Settlement
                                                                                        DNC Settlement                               FIRST-CLASS MAIL
             You     are  not
         You are not being sued.being   sued.                                 XM DNC
                                                                             Settlement  Administrator
                                                                                                                            FIRST-CLASS MAIL
                                                                                                                                     U.S. POSTAGE PAID
                                                                                                                            U.S. POSTAGE PAID
    Records    show                                                    Settlement   Administrator
                   thatthat
                          youyou
                               maymay      be entitled                                                                                PITTSBURGH, PA
 Records   show                       be entitled                      PO BoxPO444
                                                                                 Box 444
                                                                                                                             PITTSBURGH, PA
                                                                                                                                         PERMIT # 35
                                                                                                                                PERMIT # 35
          to money
      to money      from from   a class
                            a class       action
                                     action                                  Claysburg,
                                                                       Claysburg,        PA 16625
                                                                                    PA 16625
                       settlement.
                  settlement.
  A A    Settlement
     Settlement      has has
                           beenbeen     reached
                                   reached    in ain a
     class  action    lawsuit   claiming
  class action lawsuit claiming that Sirius that  Sirius
  XMXM  mademade     telephone
                telephone      callscalls  to persons
                                      to persons                                     } -=]}M -} =}=}-

     registered
  registered       on the
              on the         National
                         National        Do Not
                                    Do Not    Call Call
                                                                                     U7TCwN3Wa3a.Z
                                                                                     6` U7]2e'Z=v%\W/
     Registry
  Registry       or Sirius
             or Sirius      XM’s XM’s     Internal
                                     Internal   Do Do
  NotNot
       CallCall    Registry.
              Registry.          Sirius
                             Sirius   XMXM       denies
                                            denies                                  Postal Service: Please do not mark barcode
  anyany
       wrongdoing
           wrongdoing    of any    kindkind
                              of any      and and
                                                the the
  Court   hashasnot notdecided    whowho is right.                      CLAIM ID: 123ABC
     Court                 decided            is right.                    Postal Service: Please do not mark barcode
  TheThe
       Settlement
            Settlement  gives   Class
                            gives       Members
                                     Class   Members
  thethe
      choice  to receive     either  3 months    of of                  *********************AUTO**5-DIGIT 35901
         choice     to receive    either  3 months                           CLAIM ID: [00001234]
                                                                        J190894 P15 T1566 P1 S457879
  Free Service
     Free        or aor
            Service     cash   payment.
                           a cash   payment.                                 <<Name1>>
                                                                        TEST NAME
                                                                             <<Name2>>
                                                                        ADDRESS
                                                                             <<Address1>>
    Si desea recibir
       Si desea      estaesta
                 recibir  notificación en en
                              notificación                              CITY  STATE ZIP
                                                                         <<Address2>>
    español, visite nuestra página  web o o
       español, visite nuestra página web                                    <<City>><<State>><<Zip>>
                  llámenos.
                      llámenos.

  SiriusXMdncTCPAsettlement.com
     SiriusXMdncTCPAsettlement.com


                                                         PROVIDE INFORMATION
  First Name                                              Middle Name                                      Last Name


  Street/P.O. Box                                                                                                         Unit/Apt. Number

 City/Town                                                                                         State       Zip Code


  Telephone Number: By providing this number, you certify that
  you received one or more telephone calls from Sirius XM to this number
  and that you had never been a paid subscriber when you received the first call.                                 Email:
                  -                       -                                                                                                               .com

  CHOOSE FREE SERVICE BY 12/22/19 OR CASH PAYMENT BY 10/8/19 (CHOOSE ONLY ONE)
   I choose three months of Sirius XM’s All Access Subscription package currently valued at
   approximately $81. You must provide a Vehicle Identification Number (VIN) or Electronic
   Serial Number (ESN).
                                                                                                                                         0457879
   VIN (NOTE: The vehicle must have a Sirius XM-equipped radio. Vehicle cannot currently have a paid subscription.)                       6` U7]2e'Z=v%\W/
                                                                                                                                          U7TCwN3Wa3a.Z
       -    -      -      -     -       -     -     -      -      -      -     -     -      -      -     -                                } -=]}M -} =}=}-

   ESN (Find by tuning to “0” on your Sirius XM radio or by following instructions at https://www.siriusxm.com/help/findsirius.
   Vehicle cannot currently have a paid subscription.)
                                                                                                                                   Check Box
        -     -       -   -    -    -     -    -     -     -    -

   OR, I choose a cash payment estimated by Class Counsel to be approximately $12.                                                Check Box
aseReturn Address:
    3:17-cv-00728-D Document 110 Filed 07/08/19                                          Page 10 of 10 PageID 98
  ________________________________
  ________________________                                                                                NO POSTAGE
  ________________________                                                                                NECESSARY
                                                                                                           IF MAILED
                                                                                                             IN THE
                                                                                                         UNITED STATES

                     BUSINESS REPLY MAIL
                      FIRST-CLASS MAIL PERMIT No.3 CLAYSBURG, PA

                                  POSTAGE WILL BE PAID BY ADDRESSEE


                  SIRIUS XM DNC
                  SETTLEMENT ADMINISTRATOR
                  ATTN: CLAIMS
                  P.O. BOX 374
                  CLAYSBURG PA 16625-9911



                                     TDTADTTDTADDTDFTFTTATTDFDFDDTDTATTTFDDFATATTFATFTFTAFFAFFFFFDFDTD

    Who’s Included? The Settlement Class includes all persons in the U.S. who from October 16, 2013 through April 26,
    2019: received more than one telephone solicitation call in a 12-month period by or on behalf of Sirius XM (a) more
    than 31 days after registering the landline, or wireless, cell or mobile telephone number on which they received those
    calls on the National Do-Not-Call Registry, or (b) received one or more calls after registering the landline, wireless,
    cell or mobile telephone number on which they received the calls with Sirius XM’s internal Do-Not-Call list.
    Settlement Terms. Sirius XM will provide (a) 3 months of free access to Sirius XM’s All Access Subscription
    package (Free Service), which provides access to all of Sirius XM’s available channels, currently consisting of over
    150 channels plus Sirius XM streaming; or (b) a Settlement Fund of $25 million, which will be distributed to Class
    Members who submit valid claim forms, and used for attorneys’ fees and expenses, service awards, and settlement
    administration. Each Class Member can choose either Free Service or a cash payment, but you cannot choose both. If
    you do nothing, you will get nothing and release your claims against Sirius XM.
                    How Do I Get Free Service?                                    How Do I Get a Payment?
                       You must complete a claim form at SiriusXMdncTCPAsettlement.com or mail it to
                          Sirius XM DNC Settlement, Attn: Claims, PO Box 374, Claysburg, PA 16625
      Find the required ESN by tuning to “0” on your Sirius Class Counsel estimates that the cash payment will be
      XM radio or by following instructions at approximately $12. How much each Class Member
      https://www.siriusxm.com/help/findsirius.Class Counsel receives depends on how many people make valid claims.
      estimates the current retail value of Free Service at
      approximately $81.
    Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself by
    October 8, 2019. If you exclude yourself, you get no Free Service and no cash payment from the Settlement. You may
    object to the Settlement by October 8, 2019. The information available on the Settlement website
    SiriusXMdncTCPAsettlement.com explains how to exclude yourself or object, and provides further information on the
    Settlement, including the Class definition. The Court will hold a Hearing on November 7, 2019, to consider whether to
    approve the Settlement, a request for attorneys’ fees of up to twenty percent (20%) of the Settlement’s total value and a
    service payment of up to $10,000 to the Class Representative. You may appear at the hearing, either yourself or
    through an attorney hired by you, but you do not have to appear at the hearing. For complete terms of the Settlement,
    visit SiriusXMdncTCPAsettlement.com or call 800-452-3837.
